Title: To James Madison from Louis-Marie Turreau de Garambouville, 3 January 1809
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Washington 3. Janvier 1809.

Une lettre de S. E. le Ministre de la Police Générale de l’Empire dont la date est déjà très ancienne (21 Nov. 1806) m’instruit qu’un nommé George Howel, Américain, parti de Paris deux mois avant cette époque pour les E. U. par Bordeaux préparait une émission considérable de faux billets Américains.
On prétend que tous Ses moyens étaient prêts, Ses planches terminées, et les billets fabriqués.  Il était même probable Qu’il avait emporté le tout avec lui.
Son dessein étant de négocier cette masse d’effets américains à Londres ou en Hollande, il a pensé pouvoir le faire avec plus de Sûreté et moins de Suspicion en revenant immédiatement de l’Amérique; et c’est par cette raison qu’il aurait du désirer Se rendre d’abord aux E. U.  Il est accompagné d’un individu qui est Son complice.
Je n’ai Point Monsieur, de plus amples documents, mais ceux-ci peuvent Suffire, Je crois, pour que le Gouvernement Américain fasse Surveiller Howel & Son complice, et puisse Se procurer de nouvelles Lumières.
Je désirerais, Monsieur, Savoir Si cet Howel n’est point retourné en Europe.  Le Gouvernement français dut donner dans le tems les mêmes indications à votre Ministre à Paris afin de les transmettre à Londres dans le cas où cet Howel eût été en Angleterre.
On a donné aussi des ordres en Hollande pour l’observer à Son retour & S’assurer S’il y a fait Ses négociations.
Quoique les renseignements que me donne S. E. le Ministre de la Police Générale de l’Empire Soient malheureusement  anciens, j’ai Pensé cependant qu’ils Pourraient n’être pas  Gouvernement fédéral, & que je devais les Lui communiquer.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération.

Turreau

